In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-1745
LINDA REED,
                                                  Plaintiff-Appellant,

                                 v.

STATE OF ILLINOIS, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 12 C 7274 — Amy J. St. Eve, Judge.
                     ____________________

  ARGUED SEPTEMBER 21, 2015— DECIDED OCTOBER 30, 2015
                     ____________________

   Before POSNER, WILLIAMS, and SYKES, Circuit Judges.
   POSNER, Circuit Judge. The plaintiff was diagnosed with a
rare neurological disorder called tardive dyskinesia in April
2011. According to the National Alliance on Mental Illness,
       Tardive dyskinesia (TD) is one of the most dis-
   turbing potential side effects of antipsychotic medica-
   tions. Tardive (late) dyskinesia (bad movement) is a
   movement disorder that occurs over months, years
2                                                  No. 14-1745


    and even decades. TD is a principle [sic—should be
    principal] concern of first generation antipsychotic
    medication but has been reported in second genera-
    tion antipsychotic medication and needs to be moni-
    tored for all people who take these medications. TD is
    one of a group of side effects called ‘extrapyramidal
    symptoms’ that includes akathesia (restlessness), dys-
    tonia (sudden and painful muscle stiffness) and Par-
    kinsonism (tremors and slowing down of all body
    muscles). TD is perhaps the most severe of these side
    effects and does not occur until after many months or
    years of taking antipsychotic drugs. TD is primarily
    characterized by random movements of different
    muscles within the body and can occur in the tongue,
    lips or jaw (e.g., facial grimacing), or consist of pur-
    poseless movements of arms, legs, fingers and toes. In
    some severe cases, TD can include swaying move-
    ments of the trunk or hips or affect the muscles asso-
    ciated with breathing. TD can be quite embarrassing
    and—depending on its severity—can be disabling as
    well. National Alliance on Mental Illness, “Tardive
    Dyskinesia,”      www2.nami.org/Content/Navigation
    Menu/Inform_Yourself/About_Mental_Illness/By_
    Illness/Tardive_Dyskinesia.htm (visited October 29,
    2015).
It is not a conventional speech impediment, such as stam-
mering, or speaking hoarsely or with a lisp.
    The plaintiff’s complaint confirms that she experiences
the typical symptoms of tardive dyskinesia, and we take the
allegations in her complaint to be true because she’s appeal-
ing from the district court’s grant of the defendants’ motion
No. 14-1745                                                  3


to dismiss her suit. Her involuntary movements include
tongue thrusting, pursing of the lips, choking, and side-to-
side chewing of the jaw. She becomes mute, screams or
makes non-verbal sounds, particularly under stress. She of-
ten cannot use a telephone without assistive technology. She
has also been diagnosed with post-traumatic stress disorder
and bipolar disorder, which can cause her severe anxiety.
The impairments we’ve listed (all drawn from as yet unchal-
lenged allegations) substantially limit her in the major life
activities of concentrating, thinking, communicating, speak-
ing, interacting with others, mobility, and work. The state
acknowledges in its brief that “with stress, Plaintiff’s condi-
tion worsens and she may become mute, scream, or make
non-verbal sounds.” It notes that her “involuntary move-
ments include tongue-thrusting, lip-pursing, choking, side-
to-side chewing and (especially when under stress) head
movements and finger-tapping.”
    Shortly after the plaintiff was diagnosed with tardive
dyskinesia, a personal injury suit that she had filed in the
Circuit Court of Cook County, Illinois—Reed v. Moore, No. 09
M1 301249—went to trial. She had no lawyer. Before the trial
began she asked the court’s disability coordinator for ac-
commodations of her medical problems, and in response to
her request she was permitted to have a friend and a family
member take notes for her, was given a podium to stand at,
and was allowed to take occasional recesses. But she was
denied other help that she requested—a microphone (to en-
able her to project her voice so that it would be audible even
when her ability to vocalize was impaired by her tardive
dyskinesia), an interpreter (to articulate her thoughts when
she could not express them clearly herself), and a jury in-
struction explaining her disorder, lest the jurors think she
4                                                No. 14-1745


was just acting up. Her difficulty in speaking was likely to
be amplified by her having to speak to an entire courtroom.
We don’t know the size of the courtroom, but even if it was
small a person has to “speak up” when speaking to an entire
room, rather than to another person face to face. Without the
microphone and the interpreter, she sometimes had to resort
to hand signals, grunts, and other non-verbal attempts at
communication that were difficult to understand. The need
for an interpreter, a “mouthpiece” in almost a literal sense,
was related to the need for a microphone. She could have
whispered inarticulately to an interpreter, who if experi-
enced in helping persons with a speech disability to express
themselves could articulate the plaintiff’s words in normal
speech that the judge and jury would understand without
strain.
    Apart from being denied these aids, she was hectored by
the judge, who may not have understood the gravity of her
disorder. The judge told the jury that the plaintiff has a
“speech impediment,” but that made it sound as if she
stammers or has a lisp, and thus understated the gravity of
her disability. The judge knew or should have known that it
was her condition, rather than willful defiance of courtroom
proprieties, that was responsible for the long, involuntary
pauses in her statements; yet he kept telling her to “hurry
up,” to move on to the “next question,” and to wrap up her
examination of witnesses. He permitted her only 10 minutes
to examine a particular witness. At one point during the
plaintiff’s cross-examination by the defendant’s lawyer the
judge said “I have been waiting ten seconds for you to an-
swer and am moving on to the next thing.” He also at times
yelled at her, glared at her, smacked his bench, leaned for-
No. 14-1745                                                 5


ward, and otherwise expressed annoyance with her—all in
front of the jury.
   She suffered other embarrassments in front of the jury.
For example, a piece of gum that she was chewing to control
her involuntary movements fell out of her mouth, an acci-
dent for which the judge scolded her, precipitating a convul-
sive state in her.
    The judge’s treatment of her at the trial is surprising in
light of his statement made after the trial in denying her mo-
tion for a new trial that “almost immediately before the ac-
tual trial, the plaintiff began to experience a rapid and no-
ticeable diminishment [sic—he meant ‘diminution’] of
speech ability so that her speaking was interrupted by un-
controllable pauses on account of an apparent nervous dis-
order that forced her into involuntary contortions of the
mouth and unintended utterances, most of which consisted
of unintelligible sounds. However, she at all times presented
as having been fully mentally capable and alert, physically
able except for the speech condition, and clearly frustrated
whenever she experienced such interruptions” (emphasis
added). We’ve italicized the most puzzling phrase in the
quoted passage. Ability to speak was the critical physical
ability that the plaintiff needed in order to litigate a jury
case; without that ability, being “fully mentally capable and
alert” couldn’t do much for her.
     The jury returned a verdict for the defendant. The plain-
tiff filed a post-trial motion, asking for a new trial on the
ground (among other grounds) that she was disabled within
the meaning of the Americans with Disabilities Act yet had
been denied reasonable accommodations for her disability.
The judge denied the motion, on grounds suggestive of a
6                                                  No. 14-1745


failure to understand the plaintiff’s problems in communi-
cating. True, he said he was denying oral argument on her
post-trial motion “because the plaintiff has developed a se-
vere speech impediment that prevents her from communi-
cating in any vocal fashion.” Yet inconsistently he said in
reference to the trial, held just a few months earlier, that the
plaintiff’s “readily observable speech impediment concern
was accommodated, and that she was thus fully afforded a
fair and adequate opportunity to present her case.” If she
was incapable of “communicating in any vocal fashion” with
regard to her post-trial motion, how can she not have need-
ed a microphone and interpreter at the trial to help her over-
come her “readily observable speech impediment?”
    In denying the post-trial motion the judge also remarked
that “there were occasions [during the trial] when her pauses
were so lengthy that the court [that is, he, the judge] con-
cluded that she was being indecisive rather than laboring
under the impediment, and she was asked to move on, as
would any other individual.” He failed to note that there is
no contradiction between being indecisive and suffering
from tardive dyskinesia—indeed it would be difficult for
someone suffering from that disorder to speak consistently
in a decisive fashion. Furthermore, she was not “any other
individual.” An unimpaired person could indeed be asked
to “move on,” and be expected to obey, but the plaintiff
could not be expected to be consistently responsive to such a
command, based as it was on the unlikely assumption that
her pausing was voluntary. It would have been prudent for
the judge, having no reason to think himself qualified to dis-
tinguish between pauses attributable to normal and there-
fore censurable indecisiveness and pauses attributable to a
serious neurological disorder, to have invited a medical ex-
No. 14-1745                                                     7


pert or at least the court’s disability coordinator to advise
him on the effect of the plaintiff’s condition on her ability to
litigate her case.
    The plaintiff appealed to the Illinois appellate court,
which affirmed the jury’s verdict in a nonprecedential order.
Reed v. Moore, 2012 IL App (1st) 113442-U (Ill. App. 2012).
The order does not mention her disability, apparently be-
cause, still proceeding pro se, she pitched her appeal entirely
on grounds relating to jurisdiction, discovery, and other
matters all unrelated to her disability, although her opening
brief had remarked that she was “disabled” and had been
“denied reasonable accommodations” by the trial judge.
    Shortly before the appellate court handed down its deci-
sion, she filed the present suit in the federal district court in
Chicago. In it she complained that the Cook County Circuit
Court had failed to accommodate her tardive dyskinesia, in
violation of Title II of the Americans with Disabilities Act, 42
U.S.C. § 12131 et seq., and section 504 of the Rehabilitation
Act, 29 U.S.C. § 794, both of which create federal remedies
for disability discrimination by state and local government
agencies, such as the Illinois courts. Of particular relevance
to this case, a regulation under the Americans with Disabili-
ties Act provides that “a public entity shall take appropriate
steps to ensure that communications [with disabled persons]
… are as effective as communications with others,” and “a
public entity [which of course a court is] shall furnish ap-
propriate auxiliary aids and services where necessary to af-
ford individuals with disabilities … an equal opportunity to
participate in, and enjoy the benefits of, a service, program
or activity of a public entity.” 28 C.F.R. §§ 35.160(a)(1), (b)(1)
(emphasis added).
8                                                    No. 14-1745


    The response of the defendants (which include the State
of Illinois, the Cook County Circuit Court, the trial judge,
and other officials) to the federal suit was that Illinois’s doc-
trine of collateral estoppel, which (the parties agree) is appli-
cable to the suit, bars the discrimination claim because it had
been presented and rejected by the Illinois circuit court in a
decision affirmed by the Illinois appellate court. The district
court agreed and so dismissed the suit for failure to state a
claim.
    “The minimum threshold requirements for the applica-
tion of [Illinois] collateral estoppel … are: (1) the issue decid-
ed in the prior adjudication is identical with the one present-
ed in the suit in question, (2) there was a final judgment on
the merits in the prior adjudication, and (3) the party against
whom estoppel is asserted was a party or in privity with a
party to the prior adjudication. … [Also,] a decision on the
issue must have been necessary for the judgment in the first
litigation, and the person to be bound must have actually
litigated the issue in the first suit. [But] even where the
threshold elements of the doctrine are satisfied and an iden-
tical common issue is found to exist between a former and
current lawsuit, collateral estoppel must not be applied to
preclude parties from presenting their claims or defenses un-
less it is clear that no unfairness results to the party being
estopped.” Talarico v. Dunlap, 685 N.E.2d 325, 328 (Ill. 1997).
In other words “collateral estoppel is a flexible doctrine
which defies rigid or mechanical application. The question
of whether a party has had a full and fair opportunity to
contest a prior determination cannot be reduced to a simple
formula.” Id. at 329–30. To the same effect see Nowak v. St.
Rita High School, 757 N.E.2d 471, 478 (Ill. 2001); American
No. 14-1745                                                    9


Family Mutual Ins. Co. v. Savickas, 739 N.E.2d 445, 451 (Ill.
2000).
     The threshold requirements of collateral estoppel under
Illinois law have been met: the plaintiff’s challenge to the
adequacy of the accommodation that the circuit court made
to her disability and the challenge in the district court to that
adequacy are essentially the same, and the plaintiff had an
opportunity to obtain appellate review of the circuit court’s
ruling on the adequacy of the accommodations she had re-
ceived at the trial. But remember that even when these es-
sential conditions of collateral estoppel are satisfied, the doc-
trine, as understood in Illinois, is not to be applied “unless it
is clear that no unfairness results to the party being es-
topped.” Talarico v. Dunlap, supra, 685 N.E.2d at 328.
    Admittedly terms like “fair” and “unfair,” if left unde-
fined, as so often they are, lack precision, yet they cannot be
ignored when, as in the Illinois law of collateral estoppel,
they are elements of legal doctrine. What is unfair in the pre-
sent context is to deny, without a good reason, a party’s
right to press a potentially winning argument. A “desire not
to deprive a litigant of an adequate day in court” is a proper
consideration in deciding whether to invoke collateral es-
toppel, Restatement (Second) of Judgments § 27, comment c
(1982), and one reason a litigant may not have had an ade-
quate day in court is that he or she was “laboring under a
mental or physical disability that impeded effective litiga-
tion.” Id., § 28, comment j. The circuit court judge had ruled
that the plaintiff was incapable of advocating her post-trial
motion orally and, as we said earlier, this suggests that she
probably was incapable of conducting her trial as well.
10                                                  No. 14-1745


    A good reason for according finality to the ruling in a
previous case is that the party made the same argument in
that case and it was rejected on a sound ground. That is not
this case. In the plaintiff’s personal-injury suit, she was in no
position, being pro se and seriously disabled, to establish the
applicability to her case of the federal laws against disability
discrimination. She knew she needed help to litigate her per-
sonal-injury suit, especially having no lawyer. And so she
asked for help. Many of her requests were ignored or denied
by the judge, who was at times impatient with and even
rude to her; and his conclusion that her disability had been
adequately accommodated was untenable. There was noth-
ing “fair” in his bestowal of inadequate accommodations, or
in his conclusion, in the very ruling on her post-trial motion
in which he adjudged her incompetent to make an oral
presentation, that the accommodations provided for her at
trial had been adequate. She was denied a full and impartial
opportunity to litigate the accommodations issue when the
judge refused to grant her oral argument, on account of her
disability, and she had no lawyer to argue in her place. Apt
is the observation of the Supreme Court in Tennessee v. Lane,
541 U.S. 509, 531 (2004), that Title II of the ADA was passed
in part to provide equal access to courts for the disabled:
“The unequal treatment of disabled persons in the admin-
istration of judicial services has a long history, and has per-
sisted despite several legislative efforts to remedy the prob-
lem of disability discrimination.”
   There is a further objection to the invocation of collateral
estoppel in this case. At her trial in state court the plaintiff
knew that she needed accommodations to her disability in
order to be able to litigate her case. And she knew there was
a disability coordinator to whom she could appeal. But she
No. 14-1745                                                   11


asserted no federal statutory entitlement to accommodation
before or during her trial, and while she did invoke the
Americans with Disabilities Act in her post-trial motions she
mentioned neither the Rehabilitation Act nor the highly per-
tinent (“equal opportunity”) regulation under the ADA that
we quoted earlier in this opinion. Furthermore, although
federal law forbids discrimination against disabled persons,
the trial judge did not consider whether the plaintiff had
been discriminated against, that is, had been treated worse
in the litigation than a nondisabled person would have been.
He considered only the adequacy of the accommodations
made for her disability at the state-court trial. The post-trial
proceeding conducted by the state-court trial judge thus lim-
ited the plaintiff to a truncated version of her disability claim
(a version that ignored her right to an opportunity equal to
that of a nondisabled person to litigate her claim), while the
present, federal litigation encompasses the full range of is-
sues concerning the scope and application of federal disabil-
ity law to her plight.
    And to top it all, it appears on the basis of an inquiry of
the state court by staff of the Clerk of our court that there is
no transcript of the state-court trial because there was nei-
ther a court reporter nor a recording device in the court-
room—an absence that prevents verification of the state
judge’s assertions that the limited accommodations that he
had given Reed had been adequate to enable her to litigate
effectively—assertions such as that she was “always allowed
wide latitude in the presentation of her case” and that he
had “overruled many procedural objections by the defense
in order to accommodate her condition.”
12                                                    No. 14-1745


    “[O]nce a person has been afforded a full and fair oppor-
tunity to litigate a particular issue, that person may not be
permitted to do so again,” Gramatan Home Investors Corp. v.
Lopez, 386 N.E.2d 1328, 1331 (N.Y. 1979), and thus a “court
determining whether estoppel should apply must balance
the need to limit litigation against the right to an adversarial
proceeding in which a party is accorded a full and fair op-
portunity to present his case.” American Family Mutual Ins.
Co. v. Savickas, supra, 739 N.E.2d at 451. For one court (the
state court) to deny accommodations without which a disa-
bled plaintiff has no chance of prevailing in her trial, and for
another court (the federal district court) on the basis of that
rejection to refuse to provide a remedy for the discrimination
that she experienced in the first trial, is to deny the plaintiff a
full and fair opportunity to vindicate her claims.
    Finally, citing Stanek v. St. Charles Community Unit School
District No. 303, 783 F.3d 634, 644 (7th Cir. 2015), the defend-
ants argue on appeal that the state appellate court and its
chief judge are the only proper defendants. The district court
had no opportunity to consider this argument, so it remains
for consideration on remand.
                                      REVERSED AND REMANDED
No. 14-1745                                                  13

   SYKES, Circuit Judge, dissenting. My colleagues have con-
cluded that although the threshold elements of collateral
estoppel are satisfied here, the state judge’s ruling on the
accommodation issue cannot be given preclusive effect
because it was unfair. I respectfully disagree.
    In April 2011 plaintiff Linda Reed was diagnosed with
tardive dyskinesia, a disabling movement disorder described
at length in the majority opinion. At the time of her diagno-
sis, Reed had a personal-injury case pending in Cook County
Circuit Court. She was representing herself. Because her
disability affects oral communication and sometimes mani-
fests startling symptoms, she asked for six specific accom-
modations to assist her in presenting her case to the jury:
(1) a note taker; (2) a podium; (3) recesses as needed; (4) an
interpreter; (5) a microphone; and (6) an instruction explain-
ing her disability to the jurors so they would understand her
symptoms.
    The judge granted the first three requests. Reed was
permitted to have a friend and a family member at counsel
table to help her organize her presentation; she was provid-
ed a podium; and the judge allowed recesses when she
needed a break. Although the judge did not instruct the jury
about the specifics of her disability, he didn’t entirely ignore
her request for a jury instruction. Rather, during jury selec-
tion, he informed the prospective jurors that Reed had a
speech impediment (that’s how she herself had described it),
and he questioned them about their ability to disregard the
impairment and fairly decide the case. Also, at several points
during the course of the trial, the judge reminded the jurors
not to hold Reed’s condition against her. So only two of
14                                               No. 14-1745

Reed’s six accommodation requests were denied outright:
the court did not provide a microphone or an interpreter.
    After the jury returned a defense verdict, Reed moved for
a new trial arguing (among other things) that she was a
person with a disability under the Americans with Disabili-
ties Act and that the court had failed to adequately accom-
modate her disability. Before the motion could be heard,
however, Reed’s condition deteriorated. She could not travel
to Chicago for a hearing on the motion (she lives in Milwau-
kee), and she was unable to participate over the phone, as
she had done for pretrial conferences. Accordingly, the judge
decided the motion on the papers, explaining in his written
order that he opted to proceed without oral argument
because Reed’s “severe speech impediment … prevents her
from communicating in any vocal fashion.” Importantly,
Reed’s inability to orally communicate arose after trial, not
before or during trial.
    The judge denied Reed’s motion for a new trial. Address-
ing her failure-to-accommodate claim, the judge wrote as
follows (and I include his entire analysis because my col-
leagues have attacked it as unfair):
           The plaintiff finally contends that she was
      not afforded an accommodation of a physical
      disability. The plaintiff has been a resident of
      Milwaukee, Wisconsin during all phases of this
      litigation. In order to allow for her full and
      meaningful participation, she was allowed to
      participate by telephone in almost all of the
      pre-trial hearings. This process worked well,
      and the parties were always able to fully en-
      gage in argument on their pre-trial issues. Dur-
No. 14-1745                                                15

      ing each of these sessions, the plaintiff always
      argued her positions thoughtfully and with
      appropriate levels of forcefulness. Even in spite
      of sometimes sharp exchanges, she was always
      cordial to both counsel and the court. Almost
      immediately before the actual trial, the plaintiff
      began to experience a rapid and noticeable di-
      minishment of speech ability so that her speak-
      ing was interrupted by uncontrollable pauses
      on account of an apparent nervous disorder
      that forced her into involuntary contortions of
      the mouth and unintended utterances, most of
      which consisted of unintelligible sounds.
      However, she at all times presented as having
      been fully mentally capable and alert, physical-
      ly able except for the speech condition, and
      clearly frustrated whenever she experienced
      such interruptions. It was necessary to take
      several steps to accommodate her obvious
      speech challenge. To begin with, she was al-
      lowed to have an additional person at counsel
      table to assist her in organizing her volumi-
      nous materials during the trial. The prospec-
      tive jurors were asked whether the plaintiff’s
      impediment would prevent them from giving
      the parties a fair trial, and the sworn jury was
      reminded several times not to hold her condi-
      tion against her or the defendant. There were
      frequent recesses so that the plaintiff could
      drink water and otherwise comfort herself, and
      the court was always mindful of her physical
      challenge to simply speak as she intended.
16                                                 No. 14-1745

      There were occasions when her pauses were so
      lengthy that the court concluded that she was
      being indecisive rather than laboring under the
      impediment, and she was asked to move on, as
      would any other individual. At those times,
      she appeared able to fully respond and pro-
      ceed in a most functional manner. This court
      was never of the view that the plaintiff ever la-
      bored under any court-induced feeling of be-
      ing intimidated. She was always allowed wide
      latitude in the presentation of her case. The
      court overruled many procedural objections by
      the defense in order to accommodate her con-
      dition, and sustained certain substantive de-
      fense objections when appropriate to do so.
      She was entirely engaging during the jury se-
      lection process and never seemed to confuse or
      irritate the jurors during the evidentiary phase
      of the trial or during the final arguments. In-
      deed, it was this court’s observation through-
      out the trial that the jurors liked her. This court
      has no doubt but that her readily observable
      speech impediment concern was accommodat-
      ed, and that she was thus fully afforded a fair
      and adequate opportunity to present her case,
      which she accomplished at a level that far ex-
      ceeded that of most pro-se litigants in jury tri-
      als in spite of her condition.
   Reed appealed but did not develop her ADA accommo-
dation argument before the appellate court. Instead, while
the appeal was still pending, she sued the state judge in
federal court (along with other court officials, the Cook
No. 14-1745                                                            17

County Circuit Court, and the State of Illinois). Her new
lawsuit alleged that the defendants failed to accommodate
her disability during the trial of her personal-injury action
and thus violated the ADA, 42 U.S.C. §§ 12131 et seq., and
section 504 of the Rehabilitation Act, 29 U.S.C. § 794. In the
meantime, the state appellate court affirmed the judgment,
and the Illinois Supreme Court denied review.
    The district court dismissed Reed’s suit based on collat-
eral estoppel (also known as issue preclusion), which “bars
relitigation of an issue already decided in a prior case.” In re
A.W., 896 N.E.2d 316, 321 (Ill. 2008). My colleagues agree
that the basic elements of issue preclusion are satisfied here;
the accommodation issue was raised and decided in the
state-court litigation, which proceeded to final judgment on
the merits, and no one disputes the identity of the parties. 1
See id. (explaining the elements of collateral estoppel).
   Still, my colleagues refuse to give the state court’s ruling
preclusive effect. Here is the key passage in their analysis:


1 The majority hints that Reed’s suit raises issues beyond the adequacy of
the state court’s accommodation of her disability. Majority Op. at 11
(“[T]he present, federal litigation encompasses the full range of issues
concerning the scope and application of federal disability law to her
plight.”). That’s not correct. Reed has alleged a single failure-to-
accommodate claim under the ADA and the Rehabilitation Act. Both
statutes prohibit disability discrimination, see 42 U.S.C. § 12132 (the
ADA); 29 U.S.C. § 794 (the Rehabilitation Act), and failing to accommo-
date a disabled person is one form of disability discrimination. Reed
alleges that the defendants violated the ADA and the Rehabilitation Act
(i.e., they committed an act of disability discrimination) by inadequately
accommodating her disability during her state-court trial. She neither
alleges nor argues that the defendants committed any other acts of
disability discrimination.
18                                                  No. 14-1745

       [The plaintiff] knew she needed help to litigate
       her personal-injury suit, especially having no
       lawyer. And so she asked for help. Many of her
       requests were ignored or denied by the judge,
       who was at times impatient with and even
       rude to her; and his conclusion that her disabil-
       ity had been adequately accommodated was
       untenable. There was nothing “fair” in his be-
       stowal of inadequate accommodations, or in
       his conclusion, in the very ruling on her post-
       trial motion in which he adjudged her incom-
       petent to make an oral presentation, that the
       accommodations provided for her at trial had
       been adequate.
Majority Op. at 10.
    It is of course true that collateral estoppel is an equitable
doctrine and as such will be applied only when “no unfair-
ness results to the party being estopped.” Nowak v. St. Rita
High Sch., 757 N.E.2d 471, 478 (Ill. 2001). Under Illinois law,
“[i]n determining whether a party has had a full and fair
opportunity to litigate an issue in a prior action, those
elements which comprise the practical realities of litigation
must be examined.” Id.
   Weighing the fairness question in light of the practical
realities of assessing the adequacy of accommodations for
disabled pro se litigants, I have several points of departure
with my colleagues. First and most obviously, the state judge
did not ignore or deny “many” of Reed’s requests, as the
majority asserts. To the contrary, as I’ve explained, the judge
granted most of the accommodations she requested and
denied only two—a microphone and an interpreter. Regard-
No. 14-1745                                                  19

ing the former, Reed has not claimed that the jury or the
witnesses could not hear her. She tells us nothing about the
size of the courtroom or her proximity to the jury or witness
boxes during trial. If in fact her voice was too faint to be
heard without amplification, it’s inconceivable to me that
some participant in the trial—the defense attorney, a witness,
a juror—would not have spoken up and asked the judge to
fix the problem. On this record, it’s hard to see why the
failure to provide a microphone could be deemed unreason-
able, much less unfair.
    Reed does allege that without an interpreter her commu-
nications were less effective than her opponent’s. But the
judge carefully explained in his post-trial ruling his conclu-
sion that Reed’s disability had been adequately accommo-
dated. In addition to the accommodations mentioned above
(a helper at counsel table, recesses as needed, etc.), he noted
that Reed was given “wide latitude in the presentation of her
case” and he “overruled many procedural objections by the
defense in order to accommodate her condition.” He also
explained that the jury did not seem confused or irritated by
her impairment. “Indeed,” he wrote, “it was this court’s
observation throughout the trial that the jurors liked her.”
Finally, the judge observed that Reed presented her case “at
a level that far exceeded that of most pro-se litigants in jury
trials in spite of her condition.” For these reasons (and others
reflected in the full text of the decision), the judge concluded
that Reed’s disability was appropriately accommodated and
she was “fully afforded a fair and adequate opportunity to
present her case.”
   This thorough ruling, reproduced in full above, cannot
reasonably be characterized as “untenable,” as my col-
20                                                               No. 14-1745

leagues assert. Majority Op. at 10. As the case comes to us,
we have no objective basis upon which to find the judge’s
ruling unfair and thus refuse to give it preclusive effect. 2 The
majority wrongly implies that because Reed was unable to
orally argue her post-trial motion, she must have been
unable to orally present her case to the jury. Majority Op. at 6
(“If she was incapable of ‘communicating in any vocal
fashion’ with regard to her post-trial motion, how can she
not have needed a microphone and interpreter at the trial to
help her overcome her ‘readily observable speech impedi-
ment?’”). This overlooks that Reed’s condition worsened
after trial; only then did oral communication become impos-
sible. Indeed, she has never alleged that she was unable to
orally communicate during trial. Rather, she alleges that her
communications were periodically interrupted by the dis-
tressing symptoms of tardive dyskinesia.
     My colleagues conclude with the following observation:




2  It’s worth mentioning that Reed has never argued that applying
collateral estoppel is unfair for the reasons adopted by my colleagues.
Instead, she argued that applying collateral estoppel places her in an
unfair catch-22: If she had not requested accommodations in state court,
the ADA would not be implicated, but by asking the state judge for an
accommodation, she is estopped from litigating the issue in federal
court. Reed raised this argument for the first time in a Rule 59(e) motion
in the district court, see FED. R. CIV. P. 59(e), and the district court correct-
ly rejected it as an improper basis for relief under Rule 59(e), see Bordelon
v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000) (explaining
that Rule 59(e) is not a vehicle to raise new arguments not presented to
the district court prior to judgment). Regardless, because the state courts
are equally competent to resolve disability accommodation issues, I see
no inherent unfairness here.
No. 14-1745                                                   21

       For one court (the state court) to deny accom-
       modations without which a disabled plaintiff
       has no chance of prevailing in her trial, and for
       another court (the federal district court) on the
       basis of that rejection to refuse to provide a
       remedy for the discrimination that she experi-
       enced in the first trial, is to deny the plaintiff a
       full and fair opportunity to vindicate her
       claims.
Majority Op. at 12. This assumes that the two rejected ac-
commodations (a microphone and an interpreter) were in
fact necessary for Reed to present her case—indeed, were so
essential that the state judge’s resolution of the accommoda-
tion issue cannot be trusted and was downright unfair. For
the reasons already explained, I cannot agree.
    Clearly my colleagues believe that the state judge
botched Reed’s request for accommodation. But mere disa-
greement with a final ruling in a prior case isn’t a proper
basis for a later court to deny its normal preclusive effect. If
it were, then few decisions would be final; judges disagree
all the time, especially on highly contextual and discretion-
ary judgments (such as how to accommodate a litigant’s
disability). The majority’s approach to collateral estoppel
allows repetitive litigation whenever the second-in-line court
disagrees strongly enough with the first. That approach
unsettles preclusion doctrine.
    Because the elements of collateral estoppel are satisfied
and it’s not unfair to preclude Reed from relitigating the
accommodation issue, I would affirm the judgment of the
district court dismissing this suit.